KELLY, Judge.
Willie Harrison appeals the summary denial of his motion for postconviction relief filed pursuant to Florida ' Rule of Criminal Procedure 3:850. In his motion, Harrison alleged that he was entitled to postconviction DNA testing. We affirm the trial court’s order without prejudice to any right Harrison might have to file a facially -sufficient motion pursuant to rule 3.853.
*319We affirm the denial of Harrison’s remaining claims without comment.
Affirmed.
FULMER and COVINGTON, JJ., Concur.